IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39046

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 467
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 8, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
NEPHI DRAPER,                                    )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of twelve years, with a minimum
       period of confinement of six years, for aggravated battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Nephi Draper was convicted of aggravated battery, Idaho Code §§ 18-903(a); 18-
907(1)(a) and/or (b). The district court sentenced Draper to a unified term of twelve years, with
a minimum period of confinement of six years. Draper appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Draper’s judgment of conviction and sentence are affirmed.




                                                   2